Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 3, 2022 is acknowledged. New claims 26-45 have been examined as they are directed to the apparatus originally claimed in Group 1. 
Claims 1-25 have been cancelled by the Applicant.

Information Disclosure Statement
In the information disclosure statement filed February 20, 2019, the applicant has cited 16 office actions and/or communications from the office for the examiner to review.
Examiner asks that if there are particular paragraphs or pages or conclusions from these office actions that the applicant would like the examiner to make note of that the applicant timely submit an IDS identifying the relevant paragraphs pages etc. Until then those particular documents currently crossed out on the IDS of 2/20/22 will not be considered due to the excessive amount of document review requested. 
Examiner thanks the applicant for their cooperation in this matter.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second strap assembly components sewn directly onto the full body harness (claim 27), must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 26, 29, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by O’Shall et al. (US pub 2005/0194211).
O’Shall discloses:
26. A full-body harness (figures 1B, 2) comprising:
(a) a dorsal D-ring (54) operatively connected to the harness (figure 1B); and 
(b) a suspension trauma relief strap assembly (100,100; figures 1B-4) comprising: 
(i) a first strap assembly component (120 of left hand 100) operatively connected to one side of the harness (figures 1B, 2); and 
(ii) a second strap assembly component (120 of right hand 100) operatively connected to the other side of the harness (figures 1B, 2), and 
(c) the assembly adapted to be (A) in a stored position (as seen in figures 1B and 2) in which the first and second components are each stored in a respective housing (160, 160), or (B) in a deployed position in which the components connect to form a single loop for supporting both feet of a worker to transfer weight to the D-ring.  
29. The harness of claim 26, wherein the first strap assembly component comprises a strap (120 of left hand 100), and the second strap assembly component comprises a strap (120 of right hand 100).
39. The harness of claim 26 wherein the harness comprises a first housing (left hand sleeve 160) in which the first strap assembly component resides when the first strap assembly component is in a stored position (figure 1B), with a first connector (140 of left hand 100) of the first strap assembly component extending out of the first housing (figure 5A) to connect the first strap assembly component to a first shoulder strap (30) of the harness (figures 1B, 1E); and, wherein the harness comprises a second housing (right hand sleeve 160) in which the second strap assembly component resides when the second strap assembly component is in a stored position (figure 1B), with a first connector (140 of right hand 100) of the second strap assembly component extending out of the second housing (figure 5A) to connect the second strap assembly component to a second shoulder strap (20) of the harness (figure 1B).  
40. The harness of claim 39 wherein the first connector of the first strap assembly component extends out of the first housing through a slot (open end of sleeve 160) in the first housing (figure 5A), and wherein the first connector of the second strap assembly component extends out of the second housing through a slot (open end of sleeve 160) in the second housing (figure 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Shall alone. While O’Shall does not directly disclose that the strap assembly components be sewn directly onto the full-body harness, he does acknowledge and recognize that a variety of attachment members or techniques can be used to attach the assembly to the harness ([0052]).

    PNG
    media_image1.png
    248
    503
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach the trauma relief strap assembly of O’Shall to the full-body harness of O’Shall using any variety of attachment members/techniques readily available and known in the art. 
Examiner also notes that it is the end product (a full-body harness with a trauma relief strap assembly attached thereto) that is being considered in the product claims, and the method of attachment can be considered product by process claim language. See MPEP 2113.
2113    Product-by-Process Claims [R-10.2019]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
II.    ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.).
See also Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an nonobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.).
III.    A REJECTION BASED ALTERNATIVELY ON 35 U.S.C. 102 OR 103 FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102  or 35 U.S.C. 103  does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections.


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Shall as applied to claim 26 above, and further in view of Colorado (US 6,732,834). While O’Shall discloses the strap assembly components comprise a loop (110; figure 1D), he does not disclose the first strap assembly to comprise a hook.
However, Colorado teaches a harness assembly comprising a first strap assembly component (figure 2A-5A) comprising a strap (52) having a hook (78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first strap assembly component of O’Shall with a hook as taught by Colorado so as to provide a strap having greater versatility for use in a number of different applications and environments.
Allowable Subject Matter
Claims 30-33, 35-38 and 41-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634